Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0256891 A1, hereinafter “Kim”) in view of Wei et al. (US 10,419,773 B1, hereinafter “Wei”).

As to claim 1, Kim (Fig. 2) discloses a display apparatus (200) for optimizing a display mode (Para. 0045), comprising 
a display (280), configured to display an image data stream, wherein the display has a plurality of display modes (Para. 0047, 0076);  
a memory (250), configured to store a plurality of modules (Para. 0068); and 
a processor (230), coupled to the display and the memory, wherein the processor is configured to access and execute the plurality of modules (Para. 0050, 0078), and the plurality of modules comprising: 
a sampling module (Fig. 3 element 222), in response to a trigger signal (Para. 0058), configured to sample the image data stream in a first time interval to generate a plurality of sampling data (Fig. 4; Para. 0058, 0084), wherein the plurality of sampling data respectively correspond to a plurality of different time points in the first time interval (Fig. 4 element “Reliability of genre information”; Para. 0088, The sampling of a real content from the metadata for a time period. The probability score per unit time is interpreted to read on “a plurality of samples”.); 
a module (223) to generate a classification outcome corresponding to the plurality of display modes (Fig. 4; Para. 0088); and 
a mode selection module (224), configured to select one of the plurality of display modes according to the classification outcome to display the image data stream (Fig. 5; Para. 0094-0095), 
wherein the image data stream transmitted to the display apparatus is from a source out of the display apparatus (Para. 0020), and
wherein the plurality of display modes comprise a first display mode and a second display mode (Para. 0064),
the plurality of labels comprise at least a first label corresponding to the first display mode and at least a second label corresponding to the second display mode (Fig. 5; Para. 0103, the graph (a) shows the sample points for the news genre, whereas graph (b) shows the sample points for the sports genre), and
the mode selection module selects the first display mode to display the image data stream based on that a first number of the at least a first label is greater than a second number of the at least a second label (Fig. 5 section (b); Para. 0103, 0108,The probability score per unit time is interpreted to read on “a plurality of samples”. In this case all the labels belong to sports genre. And, labels for news genre is zero.)
	Kim does not disclose a neural network module comprising one of an artificial neural network and a convolutional neural network, configured to classify the plurality of sampling data through one of the artificial neural network and the convolution neural network.
	However, Wei teaches a neural network module comprising one of an artificial neural network and a convolutional neural network, configured to classify the plurality of sampling data through one of the artificial neural network and the convolution neural network (Col. 3 lines 50-57, Col. 4 lines 36-47, a neural network with machine learning abilities is an artificial neural network). 
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Wei to include a neural network in the device disclosed by Kim. The motivation would have been to effectively classify the video contents (Wei; Col. 4 lines 48-61). 
The above rejection also applies to the corresponding method of claim 6.

As to claim 3, Kim discloses the display apparatus for optimizing the display mode according to claim 1, wherein the processor generates the trigger signal in response to one of a plurality of events, wherein the plurality of events comprises: 
a scene of the image data stream being changed (Para. 0083,  when a movie is played after the news broadcast);  
the source of the image data stream being changed;  
the processor receiving a control signal from an input interface, wherein the input interface is coupled to the processor; and 
the image data stream starting to play (Para. 0083). 
The above rejection also applies to the corresponding method of claim 8.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Wei as applied to claims 1 and 6 above, and further in view of Shen (US 2016/0048022 A1, hereinafter “Shen”).

As to claim 4, Kim does not expressly disclose the display apparatus for optimizing the display mode according to claim 1, wherein the trigger signal is a periodic signal. 
However, Shen teaches the display apparatus for optimizing the display mode according to claim 1, wherein the trigger signal is a periodic signal (Para. 0034).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Shen to apply a control/trigger signal periodically in the device disclosed by Kim/Wei. The motivation would have been to update display mode periodically as needed (Shen; Para. 0034). 
The above rejection also applies to the corresponding method of claim 9.
 	
 Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Kim (US 2007/0098355 A1) discloses an auto adjustment program for different types of monitors (Fig. 2; Para. 0084). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625